Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE SECOND QUARTER 2012 Revenues of $37.6 million and EPS of $0.48 AZOUR, Israel – August 15, 2012 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the quarter ended June 30, 2012. Highlights of the Second Quarter of 2012 · An 11 thousand quarterly increase in net subscribers to a record of 639 thousand as of June 30, 2012; · Gross margin at 49.1% and operating margin at 18.9%; · EBITDA of $10.5 million or 28.1% of revenues; · Generated $12.4 million in operating cash flow; ended the quarter with $22.9 million in net cash and equivalents; · Dividend of $5.1 million declared for the quarter; Second Quarter 2012 Results Revenues for the second quarter of 2012 were $37.6 million, representing a 8.7% decline from revenues of $41.1 million in the second quarter of 2011. 75% of revenues were from location based service subscription fees and 25% from product revenues. Revenues from subscription fees were $28.1 million, a decline of 10.9% over the same period last year. The decrease in subscription fees was due to the weakening of the Brazilian Real,Israeli Shekel and Argentinean Peso against the US dollar. In local currency terms, subscription revenues grew by 4% compared with the second quarter of last year due to the increase in the subscriber base, which expanded from 615,000 as of June 30, 2011, to 639,000 as of June 30, 2012. Product revenues were $9.4 million, a decline of 1.6% compared with the same period last year. This was due to the above-mentioned currency effects. In local currency terms, product revenues grew by 6% over the same period last year. Gross profit for the second quarter of 2012 was $18.4 million (49.1% of revenues), a decrease of 7.7% compared with $20.0 million (48.5% of revenues) in the second quarter of last year. Operating profit for the second quarter of 2012 was $7.1 million (18.9% of revenues), a decrease of 18.8% compared with an operating profit of $8.7 million (21.2% of revenues) in the second quarter of 2011. The decrease in operating profit compared with last year was due to the above-mentioned currency effect and a one-time expense relating to the arbitration verdict with Telematics at the amount of approximately $0.5 million. EBITDA for the quarter was $10.5 million (28.1% of revenues), a decrease of 18.8% compared to an EBITDA of $13.0 million (31.5% of revenues) in the second quarter of 2011. Financial income in the second quarter of 2012 was $809 thousand compared with a financial income of $339 thousand in the second quarter of 2011. Other income in the quarter amounted to $6.7 million relating to the settlement with Leonardo. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Net profit was $10.1 million in the second quarter of 2012 (27% of revenues), compared with a net profit of $6.6 million (16.0% of revenues), as reported in the second quarter of 2011. During the quarter, the above-mentioned settlement with Leonardo contributed approximately $5 million to the net income. Fully diluted EPS in the second quarter of 2012 was US$0.48, compared with fully diluted EPS of US$0.31 in the second quarter of 2011. Cash flow from operations during the quarter was $12.4 million. As of June 30, 2012, the Company had net cash, including marketable securities and deposits for short and long term, of $22.9 million or $1.09 per share. This is compared with $43.0 million or $2.04 per share as at March 31, 2012. During the quarter, the Company paid out $28.1 million in dividends, relating to the results of the full year of 2011 and for the first quarter of 2012. For the second quarter, a dividend of $5.1 million was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, on a quarterly basis. Eyal Sheratzky, Co-CEO of Ituran said, “We are very pleased that the growth rate in our subscriber base in Brazil finally returned back to its long-term growth rate and we believe this is a positive sign for the coming quarters. Looking ahead, we now expect to increasingly benefit from the changes we made last year, which aimed at lowering the long-term churn rate and increase the average amount of time a subscriber will stay with us. We also continued to generate strong cash flow and we continue to share the rewards of our success with our shareholders, distributing $5.1 million in dividends for our performance in the quarter.” Conference Call Information The Company will also be hosting a conference call later today, August 15, 2012 at 9am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0650 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 639,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relation Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. Consolidated Interim Financial Statements as of June 30, 2012 ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of June 30, 2012 Table of Contents Page Condensed Consolidated Interim Financial Statements: Balance Sheets 2-3 Statements of Income 4 Statements of Cash Flows 5 CONSOLIDATED BALANCE SHEETS US dollars (except share data) June 30, December 31, (in thousands) Current assets Cash and cash equivalents Investments in marketable securities - 68 Accounts receivable (net of allowance for doubtful accounts) Loan to former employee - Other current assets Inventories Long-term investments and other assets Deposit in escrow Investments in affiliated company Investments in other company 78 80 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - CONSOLIDATED BALANCE SHEETS US dollars (except share data) June 30, December 31, (in thousands) Current liabilities Credit from banking institutions Accounts payable Deferred revenues Other current liabilities Long-term liabilities Long term loans Liability for employee rights upon retirement Provision for contingencies Other non-current liabilities Deferred revenues Deferred income taxes Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity - 3 - CONDENSED CONSOLIDATED STATEMENTS OF INCOME US dollars (except share data) US dollars (except share data) Six month period ended June 30, Three month period ended June 30, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other (income) expenses, net - - Operating income Other income, net 41 41 Financing income, net Income before income tax Income tax expense ) Share in losses of affiliated companies, net ) - - - Net income for the period Less: Net income attributable to non-controlling interests ) Net income attributable to the Company Basic and diluted earnings per share attributable to Company’s stockholders (Note 3) Basic and diluted weighted average number of shares outstanding - 4 - CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars US dollars Six month period ended June 30, Three month period ended June 30, (in thousands except per share data) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Exchange differences on principal of deposit and loans, net ) ) Losses (gains) in respect of trading marketable securities (2
